t c memo united_states tax_court rhonda k juell a k a rhonda k juell-podlak petitioner and glenn m evans intervenor v commissioner of internal revenue respondent docket no filed date kelly w hoversten for petitioner glenn m evans pro_se melissa j hedtke for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner and intervenor’s federal income taxes for through as follows year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue the issue for decision is whether petitioner rhonda juell is entitled to relief from joint_and_several_liability under sec_6015 c or f with respect to the entire amount of each of the above tax deficiencies determined by respondent intervenor glenn evans glenn objects to petitioner’s right to any relief under sec_6015 findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in st cloud minnesota on date glenn and petitioner were married in petitioner received her teaching degree and ever since has been employed as an elementary_school teacher in the last year in issue petitioner received a master’s degree in education during the marriage glenn maintained two separate checking accounts and one separate savings account petitioner never had access to glenn’s separate bank accounts petitioner never opened and never reviewed glenn’s bank statements petitioner has never received any training or instruction in business or taxes over the years petitioner has simply deposited what remained after expenses of her approximate dollar_figure yearly salary into a checking account jointly maintained by glenn and petitioner during the years in issue glenn was a college graduate employed as a high school principal and earned approximately dollar_figure annually during glenn and petitioner’s marriage glenn handled all significant financial matters leaving some routine bills and expenses to be paid_by petitioner which petitioner paid out of the joint checking account glenn made all mortgage and life_insurance payments and the payments relating to his separate investments out of his separate checking accounts in early through staff members at the school where glenn was a principal glenn learned of an investment opportunity promoted by walter j hoyt iii that involved investing in cattle breeding partnerships the hoyt partnerships 1for a detailed description of the hoyt partnerships see bulger v commissioner tcmemo_2005_147 generally the hoyt partnerships enabled investors to receive partnership interests without making initial capital contributions investors were required to allow the hoyt partnerships or related entities to prepare the investors’ tax returns on which returns large losses would be allocated to the partners thereby reducing the investors’ reported tax_liabilities to zero related tax refunds investors received would be returned to the hoyt partnerships to pay the investors’ capital contributions and related fees glenn traveled to oregon to inspect a hoyt partnership ranch glenn toured the ranch and met and spoke with individuals affiliated with the hoyt partnerships petitioner did not accompany glenn to the ranch upon returning glenn explained to petitioner some aspects of the hoyt partnerships petitioner told glenn that she did not understand the investments and that she did not want to get involved in the hoyt partnerships despite petitioner’s objection glenn invested in the hoyt partnerships to overcome petitioner’s objection glenn assured petitioner that the investments were to be treated as his separate investments and his responsibility and that petitioner need not have anything to do with them glenn received documents and materials relating to the hoyt partnerships included in these materials were subscription agreements relating to three series of hoyt partnership units powers of attorney granting walter j hoyt iii authority over partnership matters and various partnership agreements glenn signed the documents and instructed petitioner to sign the documents when petitioner objected glenn explained to petitioner that because they were married her signature was required in order for him to invest again glenn reassured petitioner that she need not worry and that he would take full responsibility relying on glenn’s representations and without reading them petitioner signed the hoyt partnership documents petitioner never communicated with any hoyt partnership representatives never attended any partnership-related meetings and never read any correspondence or promotional materials from the hoyt partnerships petitioner placed mail relating to the hoyt partnerships aside unopened for glenn to deal with as she considered the hoyt partnerships his investments all payments and contributions to the hoyt partnerships were made by glenn from his separate bank accounts over the years glenn wrote more than checks exceeding dollar_figure to the hoyt partnerships and related entities at no time did petitioner contribute any funds to the hoyt partnerships glenn collected and gathered the necessary documents to enable wj hoyt sons laguna tax service a hoyt partnership- related_entity to prepare his and petitioner’s joint federal_income_tax returns on or about date on behalf of glenn and petitioner wj hoyt sons laguna tax service prepared and submitted to respondent a form_1045 application_for tentative refund for the years and on which a claimed dollar_figure net_operating_loss relating to the hoyt partnerships was carried back from for through the same hoyt partnership-related tax preparer prepared glenn and petitioner’s joint federal_income_tax returns during the years in issue claimed hoyt partnership-related losses dramatically reduced glenn and petitioner’s reported joint adjusted_gross_income agi resulting in glenn and petitioner’s receiving tax refunds of federal income taxes paid for of the years in issue and significantly reducing glenn and petitioner’s reported tax_liabilities for the other tax years the schedule below reflects for each of the years in issue glenn and petitioner’s reported agi before claiming the hoyt partnership-related items and their reported agi after claiming the hoyt-related items glenn and petitioner’s reported agi before hoyt partnership-related claimed tax benefits glenn and petitioner’s reported agi after hoyt partnership-related claimed tax benefits dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number year when a tax_refund was received it was deposited by glenn into one of glenn’s separate bank accounts and glenn would then pursuant to his commitment under the hoyt partnership_agreement write a check on one of his separate bank accounts to either a hoyt partnership or a hoyt partnership-related entity for a nearly identical amount attached to the and joint federal_income_tax returns were material_participation statements indicating that glenn and petitioner were co-owners of a cattle production and sales business attached to the return was an affidavit signed by glenn and petitioner stating that glenn and petitioner were actively engaged in the business of cattle ranching petitioner however was not in any way involved in the preparation of the above joint federal_income_tax returns glenn told petitioner and petitioner believed that because they were married they had to file joint tax returns glenn further told petitioner that because he was involved in the hoyt partnerships she was required to sign the documents attached to the returns relating to the hoyt partnerships relying on glenn petitioner signed the tax returns and attached materials despite having not read the materials petitioner did not read the materials attached to the return because she felt she did not know enough to understand them each year petitioner objected to signing the tax returns reflecting the tax benefits relating to the hoyt partnerships and petitioner asked glenn to get out of the hoyt partnership investments petitioner reluctantly signed the tax returns and attached documents only after glenn reassured petitioner that tax professionals had prepared them and that she was required to sign during the years in issue petitioner’s standard of living remained constant there were no lavish expenditures of any kind that benefited petitioner and petitioner did not receive any benefit from the tax refunds and the tax reductions based on the hoyt partnerships because the tax refunds were deposited into glenn’s separate_accounts and then contributed by glenn back to the partnerships the credits and deductions relating to the hoyt partnerships claimed on glenn and petitioner’s joint federal_income_tax returns for the years in issue were eventually disallowed by respondent resulting in the tax deficiencies determined by respondent as set forth above see supra p in or about date glenn and petitioner were separated and they were divorced in february of during petitioner received her first correspondence from respondent alerting her to the above tax deficiencies that respondent had determined on date petitioner acknowledged and entered into a closing_agreement with respondent with respect to the above tax deficiencies relating to the hoyt partnerships for through on date petitioner submitted to respondent a form_8857 request for innocent spouse relief under sec_6015 c and f with respect to the entire amount of each tax_deficiency for each year in issue on date respondent issued a preliminary determination_letter denying petitioner’s request for innocent spouse relief on date respondent issued a notice_of_determination denying petitioner’s request for innocent spouse relief on date petitioner timely filed a petition with this court for relief from joint_and_several_liability with regard to the entire amount of the above tax deficiencies relating to the hoyt partnership investments in which glenn had invested shortly before trial respondent agreed that petitioner qualified for partial relief from joint liability under sec_6015 for each year in issue reducing the tax_deficiency for which petitioner is allegedly liable for each year by approximately two-thirds since her divorce in petitioner has timely filed separate individual federal_income_tax returns and no tax deficiencies for years subsequent to have been determined by respondent against petitioner petitioner has since remarried and petitioner and her current husband earn approximately dollar_figure a year of which petitioner earns approximately dollar_figure opinion generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due sec_6013 however relief from joint liability may be available in circumstances described in sec_6015 c and f petitioner claims that she is entitled to additional relief from joint liability under sec_6015 c and f beyond the two-thirds relief already granted by respondent a taxpayer spouse who meets certain qualifications may elect relief under sec_6015 generally to qualify for relief under sec_6015 the electing spouse must establish that a a joint_return was filed b there is an understatement_of_tax on the return which is attributable to the erroneous items of the nonelecting spouse c in signing the return the electing spouse did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the electing spouse liable for the deficiency in tax for the taxable_year attributable to the understatement and e a timely election has been made respondent does not dispute that petitioner meets the requirements of subparagraphs a and e of sec_6015 but respondent contends that petitioner has not satisfied the requirements of subparagraphs b c and d sec_6015 attributable to nonelecting spouse when determining whether an erroneous item is attributable to a nonelecting spouse we look not only to how ownership is nominally held between the spouses but also to each spouse’s level of participation in the activity which gave rise to the erroneous item joint_ownership by itself is not determinative of whether the erroneous item is attributable to one or both spouses see rowe v commissioner tcmemo_2001_325 buchine v commissioner tcmemo_1992_36 affd 20_f3d_173 5th cir a key factor is whether and to what extent the electing spouse voluntarily participated in the investment which gave rise to the erroneous item generally an electing spouse who voluntarily agrees to enter into an investment and who actively participates in it is precluded from attributing the entire investment to the nonelecting spouse see abelein v commissioner tcmemo_2004_274 capehart v commissioner tcmemo_2004_268 affd 204_fedappx_618 9th cir bartak v commissioner tcmemo_2004_83 affd 158_fedappx_43 9th cir ellison v commissioner tcmemo_2004_57 doyel v commissioner tcmemo_2004_35 however if the electing spouse is not an active_participant the electing spouse may qualify for relief even though being named as a shareholder or partner see mcknight v commissioner tcmemo_2006_155 in the context of sec_6015 and f rowe v commissioner supra buchine v commissioner supra in bartak v commissioner supra ellison v commissioner supra and doyel v commissioner supra the electing spouses each agreed to invest in the investments which gave rise to the erroneous items and did so jointly with their spouses by using funds from joint bank accounts further the electing spouses considered the investments to be their own as well as their husbands’ and were denied relief because the erroneous items were not entirely attributable to their husbands similarly in abelein v commissioner supra and capehart v commissioner supra the electing spouses not only used funds from joint accounts to invest but also met and toured with persons associated with the business activities contacted them on occasion and received and read materials relating to them in contrast in mcknight v commissioner supra rowe v commissioner supra and buchine v commissioner supra because they did not participate in the business activity the electing spouses were granted relief despite being named as shareholders or partners in rowe the electing spouse did not make or participate in any decision relating to the activity did not sign any checks relating to the activity and was not otherwise involved in the activity in buchine the electing spouse’s name appeared as shareholder and partner but she had no knowledge of being named on the schedule_k-1 and she only attended one promotional meeting in mcknight v commissioner supra erroneous items were attributed entirely to the nonelecting spouse even though the electing spouse signed organizational documents relating to the investment and was listed as a director we noted that the spouse signed the documents at her husband’s insistence after assurances from him that he was sole owner of the business and without awareness on her part of the legal significance on the facts before us petitioner more closely resembles the spouses who were granted relief in rowe v commissioner supra and buchine v commissioner supra petitioner participated in the hoyt partnerships in name only petitioner repeatedly objected to glenn’s involvement in the hoyt partnerships petitioner never agreed to invest in the hoyt partnerships and petitioner signed hoyt documents solely because of glenn’s representations and insistence and without being aware of the legal significance thereof at no time did petitioner invest any of her funds in the hoyt partnerships petitioner did not attend any meetings make any contact or read any promotional materials glenn made all payments to the hoyt partnerships from his separate_accounts accounts to which petitioner had no access mail relating to the hoyt partnerships was left unopened for glenn respondent argues that introductory language in the closing_agreement petitioner entered into with respondent constitutes an admission by petitioner that she was a partner in and agreed to the investment in the hoyt partnerships to the contrary that particular language simply associates the hoyt partnerships with the tax deficiencies and does not constitute an admission as to the level of petitioner’s involvement in the hoyt partnerships see 90_tc_753 because the understatements are attributable entirely to glenn petitioner satisfies sec_6015 sec_6015 know or reason to know2 a spouse seeking relief from joint liability under sec_6015 must not have known or had reason to know at the time of signing a joint tax_return that there was an understatement_of_tax on a return sec_6015 in deduction cases the united_states court_of_appeals for the eighth circuit has adopted the standard set forth in 887_f2d_959 9th cir see 930_f2d_585 8th cir revg tcmemo_1990_101 under the price standard the court inquires as to whether ‘a reasonably prudent taxpayer under the circumstances of the the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 3because an appeal in this case would lie in the u s court_of_appeals for the eighth circuit we follow eighth circuit law see 54_tc_742 affd 445_f2d_985 10th cir spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted ’ id pincite quoting 872_f2d_1499 11th cir affg t c memo even if a spouse is not aware of sufficient facts to give her reason to know of the substantial_understatement she nevertheless may know enough facts to put her on notice that an understatement exists price v commissioner supra pincite the question to ask is whether a reasonably prudent taxpayer in her position would be led to question the legitimacy of the deduction 897_f2d_441 9th cir citing price v commissioner supra pincite emphasis removed affg t c memo a spouse electing relief may satisfy the duty to inquire by questioning the deductions and receiving assurances as to their legitimacy erdahl v commissioner supra pincite n these assurances may come from the electing spouse’s husband see price v commissioner supra pincite duty_of inquiry satisfied where spouse questioned husband about large deductions who assured her that the returns were prepared by a c p a foley v commissioner tcmemo_1995_16 spouse satisfied duty_of inquiry by asking husband about tax_shelter deductions hearing that she should not worry because he invested in tax_shelters and because return preparer had signed return estate of killian v commissioner tcmemo_1987_365 spouse took reasonable steps to determine the accuracy of the return by questioning husband about sham losses who assured her that the losses were due to an investment recommended by a c p a who prepared the return the factors established in price v commissioner supra as to whether the electing spouse had reason to know or a duty to inquire include the spouse’s level of education the spouse’s involvement in family financial affairs the evasiveness or deceit of the culpable spouse and any unusual or lavish expenditures inconsistent with the family’s ordinary standard of living erdahl v commissioner supra pincite quoting guth v commissioner supra pincite on the facts before us we find that petitioner did not know and did not have reason to know of the understatements on the tax returns when she signed them petitioner satisfied her duty_of inquiry by questioning her husband and receiving strong and repeated assurances from him all four factors discussed in price v commissioner supra weigh in favor of granting petitioner relief petitioner had no experience academically or practically regarding business taxes or investments and has worked as an elementary_school teacher petitioner’s involvement in the family financial affairs was limited to paying routine bills out of the joint account glenn was deceptive in that he told petitioner she had to file joint federal_income_tax returns with him and that the hoyt partnerships would be his responsibility finally there occurred no unusual or lavish family expenditures that would have notified petitioner of the understatement respondent contends that the size of the deductions on the tax returns was sufficient to instill in petitioner a duty to inquire even if such a duty arose petitioner satisfied the duty_of inquiry by confronting glenn each year and questioning the hoyt partnership-related items because petitioner did not know or have a reason to know that the deductions were erroneous and because she satisfied her duty_of inquiry petitioner satisfies sec_6015 sec_6015 inequity whether it would be inequitable to hold a spouse liable for a tax_deficiency is determined by taking into account all the facts and circumstances sec_6015 the two most often cited factors to be considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 119_tc_306 affd 101_fedappx_34 6th cir we also consider factors utilized in determining inequity in the context of sec_6015 normal support is not considered a significant benefit 93_tc_672 where the electing spouse’s standard of living remains constant significant benefit may still be found if the tax savings are immensely beneficial 118_tc_106 affd 353_f3d_1181 10th cir because as stated previously petitioner’s standard of living remained constant throughout the years in issue and because the claimed tax refunds and savings were not needed or used to support petitioner but were returned to the hoyt partnerships by glenn petitioner received no benefit as a result of the erroneously claimed hoyt partnership-related tax benefits respondent contends that petitioner could have received a significant benefit from the refunds even though they were reinvested and cites capehart v commissioner t c memo 5rev proc sec_4 2000_1_cb_447 lists nonexclusive factors to be considered in determining whether it is inequitable to hold the electing spouse liable for all or part of a deficiency under sec_6015 spouse benefited from receiving refund despite reinvestment in hoyt partnerships the determinative fact however is not that a refund was received but who benefited from it in particular we have held that where a refund was used to benefit an electing spouse in a manner beyond normal support or where an electing spouse chooses to invest a refund in business activities a significant benefit was received see abelein v commissioner tcmemo_2004_274 spouse and her husband reinvested portions of refund into a business activity pierce v commissioner tcmemo_2003_188 spouse used refund to contribute capital and lend funds to an investment french v commissioner tcmemo_1996_38 spouse used refund to jointly purchase several certificates of deposit in large denominations schlosser v commissioner tcmemo_1992_233 spouse used refund for investments and to pay off debts affd without published opinion 2_f3d_404 11th cir if however a tax_refund is used only by a nonelecting spouse for his or her own investment the electing spouse would not necessarily have received a significant benefit see hillman v commissioner tcmemo_1993_151 nonelecting spouse used refund to buy himself a porsche automobile and a rolex watch and to invest in a motion picture estate of killian v commissioner tcmemo_1987_365 nonelecting spouse used refund to pay off his personal loans and to invest in a limited_partnership petitioner resembles the innocent spouses in hillman and killian in that the funds were not used to benefit her in any way but were funneled into glenn’s investments in the hoyt partnerships because petitioner received little to no benefit from the erroneously claimed hoyt partnership-related tax benefits we find that this factor weighs heavily in favor of granting petitioner relief the second prominent factor--namely concealment or wrongdoing by the nonrequesting spouse also weighs in petitioner’s favor as stated glenn repeatedly told petitioner that they were required to file joint federal_income_tax returns that the hoyt partnerships were his investments and that he would be responsible for them this factor combined with other factors demonstrates that it would be inequitable to hold petitioner liable we note that petitioner is divorced from glenn that none of the erroneous deductions is attributable to her that she did not know and had no reason to know of the substantial understatements that she satisfied her duty_of inquiry and that she has subsequently made a good_faith effort to comply with the tax laws the facts that weigh against granting relief such as petitioner’s lack of financial hardship are insufficient to deny petitioner relief petitioner satisfies sec_6015 sec_6015 and f because petitioner qualifies under sec_6015 for relief from joint liability with regard to percent of the tax deficiencies relating to the hoyt partnership investments we need not address petitioner’s eligibility for relief under subsections c and f of sec_6015 to reflect the foregoing decision will be entered for petitioner
